 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00021 WBS
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           [PROPOSED] FINDINGS AND ORDER
14   BRIAN D. BELAND,
     DENAE A. BELAND
15
                                  Defendants.
16

17
                                                STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      On July 8, 2019, the parties appeared before the Court, and per the parties’ request, the
21
     matter was set for jury trial on September 29, 2020.
22
            2.      For the reasons stated on the record on July 8, 2019 and as set forth below, the Court
23
     found the time period of July 8, 2019 through September 29, 2020 to be excluded for the purposes of
24
     computing time within trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.
25
     pursuant to Local Code T4. See ECF 21.
26
            3.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)     The discovery associated with this case includes over 17,000 pages of documents,
28
            several Excel spreadsheets, and several video recordings. All of this discovery has been either

      STIPULATION AND [PROPOSED] ORDER RE:                  1
30    EXCLUDABLE TIME
 1          produced directly to counsel and/or made available for inspection and copying.

 2                 b)      Counsel for defendants desire additional time to review and analyze this

 3          voluminous discovery, conduct legal research and factual investigation, confer with their clients,

 4          and otherwise prepare for trial. Counsel for the defendants also intend to continue to

 5          communicate with the government regarding potential resolution of this case, communications

 6          which will result in additional points of research and investigation and consultation with the

 7          defendants.

 8                 c)      Counsel for the defendants are investigating retaining the assistance of an expert

 9          in this case, and require additional time to identify an appropriate expert(s), meet with any such

10          expert(s), and allow any such expert(s) time to prepare and provide analysis to the defense.

11                 d)      Counsel for the defendants also have substantial work-related and personal

12          commitments between July 8, 2019 and September 29, 2020, including other cases set for trial in

13          both state and federal court. These commitments will render defense counsel unavailable to

14          prepare this case for trial during certain periods of time between July 8, 2019 and September 29,

15          2020, and accordingly, additional time is needed for effective preparation.

16                 e)      Counsel for defendants believe that failure to grant the above-requested

17          continuance would deny them the reasonable time necessary for effective preparation, taking into

18          account the exercise of due diligence. Based on the above-stated reasons, the ends of justice

19          served by continuing the case as requested outweigh the interest of the public and the defendant

20          in a trial within the original date prescribed by the Speedy Trial Act.

21                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of July 8, 2019 to September 29,

23          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

24          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

25          of the Court’s finding that the ends of justice served by taking such action outweigh the best

26          interest of the public and the defendant in a speedy trial.

27          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

      STIPULATION AND [PROPOSED] ORDER RE:                2
30    EXCLUDABLE TIME
 1 must commence.

 2          IT IS SO STIPULATED.

 3
     Dated: July 12, 2019                                MCGREGOR W. SCOTT
 4                                                       United States Attorney
 5
                                                         /s/ AMY SCHULLER HITCHCOCK
 6                                                       AMY SCHULLER HITCHCOCK
                                                         Assistant United States Attorney
 7

 8
     Dated: July 12, 2019                                /s/ DAVID W. DRATMAN
 9                                                       DAVID W. DRATMAN
                                                         Counsel for Defendant
10                                                       BRIAN D. BELAND
11
     Dated: July 12, 2019                                /s/ DAVID D. FISCHER
12                                                       DAVID D. FISCHER
                                                         Counsel for Defendant
13                                                       DENAE A. BELAND
14

15                                           FINDINGS AND ORDER
16          IT IS SO FOUND AND ORDERED.
17          Dated: July 12, 2019
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER RE:           3
30    EXCLUDABLE TIME
